DRAWINGS
The drawings are objected to because in Fig. 2, the “pin spring 51” is denoted with the reference character “50” which is later used for a “pin face”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Krystyna Colantoni (reg. #: 60226) on 16 July 2021.

The application has been amended as follows: 

Claims
The following amendment is made to address a typographical error:

In Reference to Claim 20
In line 2, the phrase “the latch shelf radius” is corrected to read –[[the]]a latch shelf radius–.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the latch pin of claims 14 and 24, the inclusion of:
“a second relief formed at the radial edge opposite the stepped, wherein the second relief is formed by beveling such that the second relief radially adjoins the first relief and circumferentially adjoins a remaining pin face of the spherical crown” was not found.
The prior art of Spath et al. (US 2003/0075129) teaches a cylindrical latch pin for a deactivation valve lifter comprising a stepped flat and a beveled first relief formed on a spherical crown surface of a first end of the latch pin.  The prior art, however, does not fairly teach or suggest incorporating a beveled second relief which adjoins the first relief on a side opposite the stepped flat while circumferentially adjoining a remaining pin face on the spherical crown surface as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746